 



Exhibit No. (D)
2006 Board of Directors Compensation

          Compensation Component   Amount  
Board Retainer
  $ 110,000  
Audit Committee Chair Retainer
  $ 65,000  
Audit Committee Member Retainer
  $ 45,000  
Compensation Committee Chair Retainer
  $ 45,000  
Compensation Committee Member Retainer
  $ 40,000  
Investment Committee Chair Retainer
  $ 45,000  
Investment Committee Member Retainer
  $ 40,000  
Additional Committee Chair Retainer*
  $ 15,000  
Additional Committee Member Retainer*
  $ 10,000  
Chairman of the Board
  $ 200,000  

 

*   Excludes Executive Committee.

10